—In an action to recover the proceeds of a promissory note, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Hall, J.), dated October 28, 1996, which denied its motion for summary judgment.
*495Ordered that the order is reversed, on the law, with costs, the plaintiffs motion for summary judgment is granted, and the defendants’ counterclaim is dismissed.
The documentary evidence presented by the plaintiff establishes its entitlement to judgment as a matter of law on both its complaint and the defendants’ counterclaim. The defendants’ unsubstantiated conclusory assertions were insufficient to refute the plaintiffs documentary evidence or to otherwise create a triable issue of fact (see, Zuckerman v City of New York, 49 NY2d 557, 562). Rosenblatt, J. P., Copertino, Goldstein and Luciano, JJ., concur.